Citation Nr: 1204458	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-35 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to the Veteran's service-connected carpal tunnel and residuals, laceration of flexor tendon of second and third fingers left hand.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to the Veteran's service-connected carpal tunnel and residuals, laceration of flexor tendon of second and third fingers left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1971 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, AZ.  The Veteran testified at a Board hearing at the RO in December 2009 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The case was remanded by the Board in June 2010 to afford the Veteran a VA medical examination to provide an opinion regarding the etiology of Veteran's shoulder disabilities.  The Veteran was afforded a VA examination in July 2010 with an additional addendum opinion in July 2011.  The examiner provided the requested opinion and a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran did not experience chronic symptoms of a right or left shoulder disability during service or continuous symptoms of a shoulder disability since separation from service.

2.  The Veteran's right and left shoulder degenerative joint disease and arthropathy are not causally or etiologically related to the Veteran's active service.

3.  The Veteran's right and left shoulder degenerative joint disease and arthropathy are not causally or etiologically related to the Veteran's service-connected left carpal tunnel syndrome and residuals of a laceration of the flexor tendon of second and third fingers left hand, and were not aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  The criteria for service connection for right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated October 2006 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in October 2006 prior to the initial unfavorable decision in December 2006.  In this case, the Veteran was also advised of the criteria for rating a disability and those governing effective dates of awards in the October 2006 letter, prior to the most recent adjudication by the RO.   

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, VA examination reports, private medical statements, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in July 2010 with an addendum opinion in July 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings to include nexus opinions with adequate bases for the opinions, the examination reports are adequate to decide the claims of service connection.  Thus, further examination is not necessary regarding the issues on appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims of service connection.  The VLJ asked questions to ascertain the extent of any in-service complaints, events, or injuries, and whether the Veteran's current disabilities are related to his service or to his service-connected disabilities.   No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Service Connection - Bilateral Shoulders

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

As the Veteran's shoulder disabilities derive from the same evidence and history, the Board will analyze both together.  The Veteran contends that he has bilateral shoulder injuries that are related to his active service or to his service-connected carpal tunnel syndrome and residuals of a laceration of the second and third fingers of the left hand.  The Board acknowledges that the Veteran has been diagnosed with degenerative joint disease and arthropathy of both shoulders.  

Service treatment records are silent regarding any complaints, treatment, or diagnosis of a shoulder disability.  On a May 1971 report of medical examination, the Veteran's spine, upper extremities, and remaining musculoskeletal system were noted as clinically normal.  A November 1971 report of medical examination again noted the Veteran's upper extremities, spine, and other musculoskeletal system as clinically normal.  The examiner noted a November 1971 treatment record showing sutured tendons healing well, fit for ETS.  The treatment record does not indicate any shoulder disability or symptoms.  

Post-service, the Veteran was afforded a VA medical examination in March 1972.  Although the examiner performed a thorough examination and noted the Veteran's left hand disability, he did not indicate any shoulder disability.  The first record of a shoulder complaint is dated August 2005.  Therefore, the Board finds that the Veteran did not have chronic symptoms of a shoulder disability during service or continuous symptoms since separation from service.  In fact, the Veteran has not asserted continuity of symptomatology.  At his hearing in December 2009, he testified that his shoulders first started to bother him in approximately 2005.

Regarding direct service connection, the Veteran does not claim and the evidence does not show that the Veteran's shoulder disabilities are directly related to his active service.  The Veteran reported no complaints of a shoulder disability during service and no lay or medical evidence of record directly relates the Veteran's shoulder disabilities to the Veteran's active service.  Therefore, the Board finds that service connection on a direct basis is not warranted.

The Veteran asserts that his left shoulder disability is a secondary result of his service-connected carpal tunnel syndrome with radial and ulnar neuropathies, and residuals of a laceration of the flexor tendon of the second and third fingers on the left hand.  The Veteran also asserts that his right shoulder disability is a result of overcompensating for his left shoulder disability.  The Board acknowledges the Veteran's belief; however, the Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any shoulder disability to his service-connected disabilities, the Board finds that the etiology of the Veteran's degenerative joint disease is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as shoulder pain or limitation of function, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between the Veteran's service-connected disabilities and the Veteran's degenerative joint disease.  

The only medical opinion in the file was provided by the VA examiner in July 2010, with an addendum in July 2011.  The examiner opined that the Veteran's should disabilities are not caused by the Veteran's service-connected left carpal tunnel syndrome and residuals of laceration of the flexor tendon of the second and third fingers.  The examiner noted that the Veteran had no complaints of shoulder pain in the military.  The examiner also noted that post-service the Veteran worked as a garbage collector from 1996 to 2002, a job that required lifting heavy garbage cans.  He opined that his is the most likely cause of the Veteran's left shoulder degenerative joint disease.  Regarding the right shoulder, the examiner also noted an injury to the shoulder in 2007 with surgery the same year.  The examiner opined that the Veteran's right shoulder degenerative joint disease was most likely caused by his job along with the injury.  There is no contrary medical opinion of record.  Therefore, the Board finds that the Veteran's current shoulder disabilities are not causally or etiologically due to the his service-connected disabilities. 

The Board again notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  The record contains no indication of aggravation of the Veteran's shoulder disabilities due to his service-connected disabilities.  The only medical record to address aggravation is the July 2010 VA medical opinion with the July 2011 addendum.  The examiner noted that degenerative joint disease is a degenerative condition and would not be significantly impacted by a minimal weakness of the hand.  He opined that the Veteran's shoulder disabilities are not aggravated by the Veteran's service-connected disabilities.  The laceration to his flexor tendon was repaired and the Veteran reported full recovery with minimal loss of strength of the left hand.  Based on these findings and the lack of any competent evidence showing aggravation of the Veteran's shoulder disabilities due to his service-connected disability, the Board finds that service connection due to aggravation is not warranted.  

Based on a thorough review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claim, as the weight of the evidence shows that the Veteran's current shoulder disabilities did not begin during service, are not causally or etiologically related to service or a service-connected disability, and have not been aggravated by a service-connected disability.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and claims of service connection for right and left shoulder disabilities must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a left shoulder disability, to include as secondary to the Veteran's service-connected carpal tunnel and residuals, laceration of flexor tendon of second and third fingers left hand, is denied.

Entitlement to service connection for a right shoulder disability, to include as secondary to the Veteran's service-connected carpal tunnel and residuals, laceration of flexor tendon of second and third fingers left hand, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


